DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to Claims 1 and 7, filed 1/28/2021, is acknowledged. 

Response to Arguments
Applicant’s arguments, see Pages 4-6, filed 1/28/2021, with respect to Claims 1-13 have been fully considered and are persuasive.  The 35 USC § 103 of Claims 1-13 has been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though Matsuo et al., (WO2014061606A1) discloses “an antireflection coating formed of comprising: a transparent first layer (14, Figure 1) applied on a substrate (12, Figure 1) of low refractive index (nsubstrate); and a transparent second layer (16, Figure 1) over the first layer (14, Figure 1), wherein thickness (0.7 ~ 20 nm, Page 2) of the first layer (14, Figure 1)  ranges from 10 to 70 nm and refractive index (1.4 to 1.65) of said first layer (14, Figure 1) within a wavelength range of 375 to 1000 nm (589 nm, Page 9), and wherein thickness (0.7 ~ 20 nm, Page 2) of the second layer (16, Figure 1) ranges from 30 to 100 nm and refractive index (m) of said second layer (16, Figure 1) satisfies 1.25<n2<1.5 within the wavelength range of 375 to 1000 nm (589 nm, Page 9), and wherein n1< n2,” Matsuo et al., fails to teach or suggest the aforementioned combination further comprising “refractive index (ni) of said first layer (1) satisfies 1.05<ni<1.35 within an entire wavelength range of 375 to 1000 nm.”
With respect to claims 2-6 and 12, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to Claim 7, though Matsuo et al., disclose “a method comprising using an antireflection coating on a substrate (12, Figure 1) to decrease a fraction of light striking the substrate (12, Figure 1) reflected by said substrate (12, Figure 1), wherein refractive index (nsubstrate) of the substrate (12, Figure 1) satisfies the relation nsubstrate < 2.5, and wherein said antireflection coating applied on said substrate (12, Figure 1) is formed of a first layer (14, Figure 1) and a second layer (2) over the first layer (14, Figure 1), wherein thickness (0.7 ~ 20 nm, Page 2) of the first layer (14, Figure 1) ranges from 10 to 70 nm and refractive index (n1) of said first layer (14, Figure 1) within a wavelength range of 375 to 1000 nm (589 nm, Page 9), and wherein thickness (0.7 ~ 20 nm, Page 2) of the second layer (16, Figure 1) ranges from 30 to 100 nm and refractive index (m) of said second layer (16, Figure 1) satisfies 1.25< n2<1.5 within the wavelength range of 375 to 1000 nm (589 nm, Page 9), and wherein n1< n2,” Matsuo et al., fails to teach or suggest the aforementioned combination further comprising “refractive index (ni) of said first layer (1) satisfies 1.05<ni<1.35 within an entire wavelength range of 375 to 1000 nm
With respect to claims 8-11 and 13, these claims depend on claim 7 and are allowable at least for the reasons stated supra

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/Tamara Y. Washington/Patent Examiner, Art Unit 2872
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872